Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 and 28-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/2021.
Applicant’s election without traverse of claims 16-27 in the reply filed on 2/11/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallarosa et al. (US20170021454 A1, cited in the IDS), herein Dallarosa.
	As for Claim 16, Dallarosa teaches:

	As for Claim 17, Dallarosa teaches:
	The apparatus of claim 16 further comprising at least one beam guiding unit configured to individually guide the at least two energy beams generated from the at least two irradiation elements in a build plane [Fig 1-2, [0012] “The control system is configured to selectively control each of the light sources to generate light from selected light sources”].
	As for Claim 18, Dallarosa teaches:
	The apparatus of claim 17, wherein the beam guiding unit is configured to guide the at least two energy beams so that they at least partially overlap in the build plane [[0012] “light sources is controlled such that the beam spots melt the powder material in the corresponding regions of the powder layers”].
	As for Claim 19, Dallarosa teaches:

	As for Claim 20, Dallarosa teaches:
	The apparatus of claim 16 further comprising a common energy source configured to provide energy to each irradiation element [Fig. 1, #130].
	As for Claim 21, Dallarosa teaches:
	The apparatus of claim 20 further comprising a control unit configured to individually adjust energy provided to each irradiation element from the common energy source [Fig. 1, #150].
	As for Claim 22, Dallarosa teaches:
	The apparatus of claim 16 further comprising a common cooling device, wherein the at least two irradiation elements are arranged in thermal contact with the common cooling device [0107].
	As for Claim 23, Dallarosa teaches:
	The apparatus of claim 22, wherein the common cooling device comprises at least one common cooling circuit and/or at least one common cooling platform [0107].
	As for Claim 24, Dallarosa teaches:
	The apparatus of claim 16 further comprising at least one optical fiber, wherein the at least two irradiation elements are coupled into a common optical fiber [[0009] optical fiber].
	As for Claim 25, Dallarosa teaches:

	As for Claim 26, Dallarosa teaches:
	The apparatus of claim 16 further comprising at least one irradiation head coupled with the at least two irradiation elements, wherein the at least one irradiation head comprises at least one beam modifying unit adapted to individually modify one or more beam properties of the at least two energy beams [Fig. 1-2]. 
	As for Claim 27, Dallarosa teaches: 
The apparatus of claim 26, wherein the one or more beam properties comprise a spot dimension and/or a spot position of a respective energy beam [Fig 1-2, [0012] “The control system is configured to selectively control each of the light sources to generate light from selected light sources”]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743